Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first acquiring unit, a system state,  a first determining unit, a second determining unit,  first controlling unit, a first calling unit, a second acquiring unit, an assigning unit, a second 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-10 have been being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be corresponding structure of the limitations that fail to connect structurally in such a way to allow proper understanding to perform adequate search. The drawing of a box and giving a name without any proper connection and understanding to the disclosure, does little to the true invention of the application. The specification disclosed – in part to state – “The first calling unit 50 is configured to call a preset master control model. The second acquiring unit 60 is configured to acquire a value to be assigned to a preset input parameter of the master control model. The assigning unit 70 is configured to assign the value to the preset input parameter to control the master control model to output function control commands respectively corresponding to the motors. The second controlling unit 80 is configured to obtain a total control command based on the function control commands and the target control commands to control each of the motors to operate based on the total control command.” Respectfully, this does little assist the examiner to perform a proper search of this application.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-10 recites the limitations “a first acquiring unit, a system state,  a first determining unit, a second determining unit,  first controlling unit, a first calling unit, a second acquiring unit, an assigning unit, a second controlling unit, a first controlling unit, a second calling unit” as set forth throughout the claims?
Regarding claims 1 and 6, the claim recites the claims recites a method and apparatus a motor control system comprising the above claimed united. It is unclear of how these circuits are connect to perform the functions as claimed. The drawing description does little to provide a proper understanding of what the circuit/apparatus is.  This renders the limitations, and therefore the claim, indefinite, as it is not clear what is the applicant’s true invention.  Clarification is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the detail circuit of the boxes shown in figure 1 to figure 10 as described in the specification.  The so called “first acquiring unit, system state, first determining unit, second determining unit, first controlling unit, first calling unit, second acquiring unit, an assigning unit, second controlling unit, first controlling unit, second calling unit” shown in figures do not show the structural function of motor control or its methods.  It is not clear what how the claimed limitations are read as shown in the drawings as supported by the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YAN, Zun-xi   CN 103953245 A.

Regarding claim 1, YAN teach a motor control method, applied to a controller in a motor control system, wherein the motor control system comprises one controller and at least two motors (201, 202), each of the motors drives a to-be-driven entity (skylight cover 210 and sun-shading, and curtain 220), and the method comprises: acquiring current control commands (Para. 0023), a positional relationship of to-be-driven entities (Para. 0033), and a system state (system opening or closing) at an end of a previous processing period, wherein the system state at the end of the previous processing period indicates motion states of the motors at the end of the previous processing period (Para.0046); determining a target system state (Para. 0044…reads the skylight cover 210 of the curtain 220 or operation instruction) corresponding to the system state at the end of the previous processing period based on a preset mapping relationship (Para. 0044), the positional relationship of the to-be-driven entities (curtain 220) and the current control .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over YAN, Zun-xi   CN 103953245A in view of Habig et al. 5,239,247.

Regarding claim 2 YAN teach the motor control method according to claim 1,but do not further teach comprising: calling a preset master control model (Fig.1); acquiring a value to be assigned to a preset input parameter of the master control model (Col 6, Ln 15-26); assigning the value to the preset input parameter to control the master control model to output function control commands respectively corresponding to the motors (Col 6, Ln 33-43) ; and obtaining a total 
	However, Habig teach calling a preset master control model (Fig.1); acquiring a value to be assigned to a preset input parameter of the master control model (Col 6, Ln 15-26); assigning the value to the preset input parameter to control the master control model to output function control commands respectively corresponding to the motors (Col 6, Ln 33-43) ; and obtaining a total control command based on the function control commands and the target control commands to control each of the motors to operate based on the total control command. (Col 6, Ln 44-68)
	According, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add claimed to the device of YAN as per Habig, the motivation being that the control system has the advantage of easily configuring a group of motors into any combination of master-slave relationships. Each master-slave relationship is selectively independent of, or dependent on, other master-slave relationships.

Regarding claim 3, Habig teach the motor control method according to claim 2, wherein the master control model  (Fig. 2) comprises reference models (Fig. 2, items 28, 30, 34, 36 and 38), the reference models correspond to the motors one-to-one, the preset input parameter is a set comprising input parameters of all the reference models, all the reference models are associated with a sub-control model, the master control model calls the sub-control model to output the function control commands based on the preset input parameter with the assigned value, and the sub-control model comprises sub-function models required for obtaining the function control commands. (Col. 3, Ln 29-50)



Regarding claim 5, YAN teach, the motor control method according to claim 1, wherein before controlling the motors to operate based on the target control commands, the method further comprises: calling a target function model to filter the target control commands to control the motors to operate based on the filtered target control commands, wherein the target function model performs part of functions to be performed by the motors. (Para. 0035)

Regarding claim 6, YAN teach a motor control apparatus, applied to a controller in a motor control system, wherein the motor control system (200) comprises one controller (205) and at least two motors (201, 202), each of the motors drives a to-be-driven entity (skylight cover 210 and sun-shading, and curtain 220), and the apparatus comprises: 
a first acquiring unit (203), configured to acquire current control commands (Para. 0032), 
a positional relationship of to-be-driven entities (Para. 0033), and 
a system state (system opening or closing) at an end of a previous processing period, wherein the system state at the end of the previous processing period indicates motion states of the motors at the end of the previous processing period (Para. 0046); 
a first determining unit (205), configured to determine a target system state (Para. 0044…reads the skylight cover 210 of the curtain 220 or operation instruction) corresponding to the system state at the end of the previous processing period based on a preset mapping 

Regarding claim 7, YAN teach the motor control apparatus according to claim 6, further comprising: a first calling unit (105), configured to call a preset master control model; 
a second acquiring unit (204), configured to acquire a value to be assigned to a preset input parameter of the master control model (Para. 0035….Specifically, the controller 205 receives the operation instruction of the shade control switch 204 input after firstly judging whether to satisfy the operation requirement of the position state of the skylight cover 210 The skylight cover motor 201 detects the position information.); 
an assigning unit (120), configured to assign the value to the preset input parameter to control the master control model to output function control commands respectively corresponding to the motors (Para. 0003); and a second controlling unit (200), configured to obtain a total control command based on the function control commands and the target control commands to control each of the motors to operate based on the total control command. (Para. 0037)

Regarding claim 8, YAN teach the motor control apparatus according to claim 7, wherein the master control model comprises reference models, the reference models correspond to the motors 

Regarding claim 9, YAN teach the motor control apparatus according to claim 8, wherein the sub-control model is arranged with a plurality of association interfaces for calling the sub-function models, and the association interfaces correspond to the sub-function models one-to-one. (Para. 0037)

Regarding claim 10, YAN teach the motor control apparatus according to claim 6, further comprising: a second calling unit (204), configured to call a target function model to filter the target control commands to control the motors to operate based on the filtered target control commands, wherein the target function model is configured to perform part of functions to be performed by the motors. (Para. 0035

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON A JOSEPH whose telephone number is (571)272-6418. The examiner can normally be reached Monday-Friday 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON A JOSEPH/Examiner, Art Unit 2846                                                                                                                                                                                                        

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846